Exhibit 10.3

BioSphere Medical, Inc.

Nonstatutory Stock Option Agreement
Granted Under 2006 Stock Incentive Plan


1.             GRANT OF OPTION.

This agreement evidences the grant by BioSphere Medical, Inc., a Delaware
corporation (the “Company”), on            , 200[ ] (the “Grant Date”) to
[                  ], an [employee], [consultant], [director] of the Company
(the “Participant”), of an option to purchase, in whole or in part, on the terms
provided herein and in the Company’s 2006 Stock Incentive Plan (the “Plan”), a
total of [                  ] shares (the “Shares”) of common stock, $0.01 par
value per share, of the Company (“Common Stock”) at $[          ] per Share.
Unless earlier terminated, this option shall expire at 5:00 p.m., Eastern time,
on [_______] (the “Final Exercise Date”).

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.


2.             VESTING SCHEDULE.

This option will become exercisable (“vest”) as to        % of the original
number of Shares on [vesting schedule will generally be based upon time and/or
performance metrics].

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.


3.             EXERCISE OF OPTION.


(A)           FORM OF EXERCISE. EACH ELECTION TO EXERCISE THIS OPTION SHALL BE
IN WRITING, SIGNED BY THE PARTICIPANT, AND RECEIVED BY THE COMPANY AT ITS
PRINCIPAL OFFICE, ACCOMPANIED BY THIS AGREEMENT, AND PAYMENT IN FULL IN THE
MANNER PROVIDED IN THE PLAN INCLUDING BY DELIVERY OF A PROMISSORY NOTE OF THE
PARTICIPANT TO THE COMPANY ON TERMS TO BE DETERMINED BY THE BOARD. THE
PARTICIPANT MAY PURCHASE LESS THAN THE NUMBER OF SHARES COVERED HEREBY, PROVIDED
THAT NO PARTIAL EXERCISE OF THIS OPTION MAY BE FOR ANY FRACTIONAL SHARE OR FOR
FEWER THAN TEN WHOLE SHARES.


(B)           CONTINUOUS RELATIONSHIP WITH THE COMPANY REQUIRED. EXCEPT AS
OTHERWISE PROVIDED IN THIS SECTION 3, THIS OPTION MAY NOT BE EXERCISED UNLESS
THE PARTICIPANT, AT THE TIME HE OR SHE EXERCISES THIS OPTION, IS, AND HAS BEEN
AT ALL TIMES SINCE THE GRANT DATE, AN EMPLOYEE, OFFICER OR DIRECTOR OF, OR
CONSULTANT OR ADVISOR TO, THE COMPANY OR ANY OTHER ENTITY THE EMPLOYEES,


--------------------------------------------------------------------------------




officers, directors, consultants, or advisors of which are eligible to receive
option grants under the Plan (an “Eligible Participant”).


(C)           TERMINATION OF RELATIONSHIP WITH THE COMPANY. IF THE PARTICIPANT
CEASES TO BE AN ELIGIBLE PARTICIPANT FOR ANY REASON, THEN, EXCEPT AS PROVIDED IN
PARAGRAPHS (D) AND (E) BELOW, THE RIGHT TO EXERCISE THIS OPTION SHALL TERMINATE
[THREE] MONTHS AFTER SUCH CESSATION (BUT IN NO EVENT AFTER THE FINAL EXERCISE
DATE), PROVIDED THAT THIS OPTION SHALL BE EXERCISABLE ONLY TO THE EXTENT THAT
THE PARTICIPANT WAS ENTITLED TO EXERCISE THIS OPTION ON THE DATE OF SUCH
CESSATION. NOTWITHSTANDING THE FOREGOING, IF THE PARTICIPANT, PRIOR TO THE FINAL
EXERCISE DATE, VIOLATES THE NON-COMPETITION OR CONFIDENTIALITY PROVISIONS OF ANY
EMPLOYMENT CONTRACT, CONFIDENTIALITY AND NONDISCLOSURE AGREEMENT OR OTHER
AGREEMENT BETWEEN THE PARTICIPANT AND THE COMPANY, THE RIGHT TO EXERCISE THIS
OPTION SHALL TERMINATE IMMEDIATELY UPON [WRITTEN NOTICE TO THE PARTICIPANT FROM
THE COMPANY DESCRIBING] SUCH VIOLATION.


(D)           EXERCISE PERIOD UPON DEATH OR DISABILITY. IF THE PARTICIPANT DIES
OR BECOMES DISABLED (WITHIN THE MEANING OF SECTION 22(E)(3) OF THE CODE) PRIOR
TO THE FINAL EXERCISE DATE WHILE HE OR SHE IS AN ELIGIBLE PARTICIPANT AND THE
COMPANY HAS NOT TERMINATED SUCH RELATIONSHIP FOR “CAUSE” AS SPECIFIED IN
PARAGRAPH (E) BELOW, THIS OPTION SHALL BE EXERCISABLE, WITHIN THE PERIOD OF [ONE
YEAR] FOLLOWING THE DATE OF DEATH OR DISABILITY OF THE PARTICIPANT, BY THE
PARTICIPANT (OR IN THE CASE OF DEATH BY AN AUTHORIZED TRANSFEREE), PROVIDED THAT
THIS OPTION SHALL BE EXERCISABLE ONLY TO THE EXTENT THAT THIS OPTION WAS
EXERCISABLE BY THE PARTICIPANT ON THE DATE OF HIS OR HER DEATH OR DISABILITY,
AND FURTHER PROVIDED THAT THIS OPTION SHALL NOT BE EXERCISABLE AFTER THE FINAL
EXERCISE DATE.


(E)           TERMINATION FOR CAUSE. IF, PRIOR TO THE FINAL EXERCISE DATE, THE
PARTICIPANT’S EMPLOYMENT OR OTHER RELATIONSHIP WITH THE COMPANY IS TERMINATED BY
THE COMPANY FOR CAUSE (AS DEFINED BELOW), THE RIGHT TO EXERCISE THIS OPTION
SHALL TERMINATE IMMEDIATELY UPON THE EFFECTIVE DATE OF SUCH TERMINATION OF
EMPLOYMENT OR OTHER RELATIONSHIP. [IF, PRIOR TO THE FINAL EXERCISE DATE, THE
PARTICIPANT IS GIVEN NOTICE BY THE COMPANY OF THE TERMINATION OF HIS OR HER
EMPLOYMENT OR OTHER RELATIONSHIP BY THE COMPANY FOR CAUSE, AND THE EFFECTIVE
DATE OF SUCH EMPLOYMENT OR OTHER TERMINATION IS SUBSEQUENT TO THE DATE OF THE
DELIVERY OF SUCH NOTICE, THE RIGHT TO EXERCISE THIS OPTION SHALL BE SUSPENDED
FROM THE TIME OF THE DELIVERY OF SUCH NOTICE UNTIL THE EARLIER OF (I) SUCH TIME
AS IT IS DETERMINED OR OTHERWISE AGREED THAT THE PARTICIPANT’S EMPLOYMENT OR 
OTHER RELATIONSHIP SHALL NOT BE TERMINATED FOR CAUSE AS PROVIDED IN SUCH NOTICE
OR (II) THE EFFECTIVE DATE OF SUCH TERMINATION OF EMPLOYMENT OR OTHER
RELATIONSHIP (IN WHICH CASE THE RIGHT TO EXERCISE THIS OPTION SHALL, PURSUANT TO
THE PRECEDING SENTENCE, TERMINATE IMMEDIATELY UPON THE EFFECTIVE DATE OF SUCH
TERMINATION OF EMPLOYMENT OR OTHER RELATIONSHIP).]  IF THE PARTICIPANT IS PARTY
TO AN EMPLOYMENT, CONSULTING OR SEVERANCE AGREEMENT WITH THE COMPANY THAT
CONTAINS A DEFINITION OF “CAUSE” FOR TERMINATION OF EMPLOYMENT OR OTHER
RELATIONSHIP, “CAUSE” SHALL HAVE THE MEANING ASCRIBED TO SUCH TERM IN SUCH
AGREEMENT. OTHERWISE, “CAUSE” SHALL MEAN WILLFUL MISCONDUCT BY THE PARTICIPANT
OR WILLFUL FAILURE BY THE PARTICIPANT TO PERFORM HIS OR HER RESPONSIBILITIES TO
THE COMPANY (INCLUDING, WITHOUT LIMITATION, BREACH BY THE PARTICIPANT OF ANY
PROVISION OF ANY EMPLOYMENT, CONSULTING, ADVISORY, NONDISCLOSURE,
NON-COMPETITION OR OTHER SIMILAR AGREEMENT BETWEEN THE PARTICIPANT AND THE
COMPANY), AS DETERMINED BY THE COMPANY, WHICH DETERMINATION SHALL BE CONCLUSIVE.
THE PARTICIPANT SHALL BE CONSIDERED TO HAVE BEEN DISCHARGED FOR “CAUSE” IF THE
COMPANY DETERMINES, WITHIN 30 DAYS AFTER THE PARTICIPANT’S RESIGNATION, THAT
DISCHARGE FOR CAUSE WAS WARRANTED.

2


--------------------------------------------------------------------------------




4.             Withholding.

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.


5.             NONTRANSFERABILITY OF OPTION.

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.


6.             PROVISIONS OF THE PLAN.

This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer. This option shall take effect as
a sealed instrument.

 

BioSphere Medical, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

3


--------------------------------------------------------------------------------




PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof. The undersigned hereby acknowledges receipt of a copy of the
Company’s 2006 Stock Incentive Plan.

 

PARTICIPANT:

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

4


--------------------------------------------------------------------------------